Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 12, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Claim Amendments
           Applicant's amendment to the claims, filed 01/12/2022, is acknowledged. 
	Claims 1-35, 37-42, 48-67, 69-83 are cancelled.
	Claims 36, 43-45, and 68 are amended.
	Claims 84-90 are newly added.
	Claims 36, 43-47, 68, 84-90 are pending.
Claims 36, 43-47, 68, 84-90 are under examination. 


Election/Restrictions
In view of Applicant’s amendment to the claims filed 01/12/2022, and in an effort to expediate prosecution, the species election requirement between alternative types of pluripotent stem cells, as set forth on pages 4-5 of the Requirement for Restriction/Election mailed 09/29/2020 (“second election/restriction requirement”), is withdrawn.
In view of Applicant’s amendment to the claims filed 01/12/2022, and in an effort to expediate prosecution, the species election requirement between alternative combinations of transcription factors within Group II, as set forth on pages 9-10 of the Requirement for Restriction/Election mailed 09/29/2020 (“sixth election/restriction requirement”), is withdrawn.
As stated on page 4 of the Office action mailed 02/22/2021, the species election requirement between alternative combinations of transcription factors within Group III, as set forth on pages 10-11 of the Requirement for Restriction/Election mailed 09/29/2020 (“seventh election/restriction requirement”), was rendered moot by Applicant’s election of Group II. Accordingly, this species election requirement is withdrawn.

The following is a summary of all restriction/election requirements currently in effect in the instant application:
Applicant has elected without traverse the invention of Group II, drawn to a method of cell conversion using transcription factors RORA, FOS and JUN, in the reply filed on 12/23/2020.
Applicant has elected without traverse pluripotent stem cells, as the species of the source cell, in the reply filed on 12/23/2020.
Applicant has elected without traverse an immune cell, as the species of target cell, in the reply filed on 12/23/2020.
Applicant has elected without traverse a natural killer (NK) cell, as the species of immune cell, in the reply filed on 12/23/2020.


	
Priority
	This application is a National Stage of International Application No. PCT/AU2016/051287 filed December 23, 2016, claiming priority based on Australian Patent Application No. AU2015905349 filed December 23, 2015. 


Information Disclosure Statement
	The information disclosure statement (IDS) filed 01/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citation #1 (the “Hermanson” disclosure) provides a publication date of “January 2016” when, in fact, the reference was first published October 27, 2015, which is prior to Applicant’s priority claim of December 23, 2015. Examiner has provided a copy of the “Hermanson” disclosure with this Office action, and the earlier publication date is found on the leftmost column of page 93.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	In particular, the prior objection to the disclosure under 35 U.S.C. 132(a) is withdrawn for the reasons set forth on page 10 of Applicant’s reply filed 01/12/2022.

Specification
The disclosure is objected to because of the following informalities:
37 CFR 1.52(a)(1)(iv-v) states:
(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:
(iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and
(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.

In papers filed 01/12/2022, Applicant amended the specification to replace Table 7 at pages 86-97 of the specification as originally filed. However, the replacement table comprises shading, which is not considered compliant with 37 CFR 1.52(a)(1)(iv-v). Tables in the specification should not comprise shading (i.e. cells filed with shades of grey). Appropriate correction is required.

Claim Objections
	Claim 36 is objected to because of the following informalities:
Claim 36 recites the abbreviation “NK” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. “natural killer (NK) cells”. Appropriate correction is required.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 68, 84-90 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	This rejection is newly applied.
	The claim is directed to a process, which is a statutory category of invention.
	With respect to the judicial exception, the claim is directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, claim 68 recites a method of cell culture comprising a final method step of “monitoring the cells”, which is a mental process in the form of an observation. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. The steps of “introducing” and “culturing” are directed to the necessary materials and preliminary steps required to perform the cell culture that is subject to the mental process of “monitoring”, and therefore amount to insignificant pre-solution activity to the judicial exception. The limitation that the mental process is based on the observation of “at least 5% of cells in the population express CD56” merely defines a purpose of the mental process. The additional elements recited in the claims do not apply, rely on, or use the judicial exception itself. Indeed, the mental process is the final step of the instantly claimed method. For these reasons, the additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. Methods of cell culture to produce natural killer (NK) cells from pluripotent stem cells are known in the art. See Hermanson et al. (Oct 2015) “Induced Pluripotent Stem Cell-Derived Natural Killer Cells for Treatment of Ovarian Cancer” Stem cells, 34(1), 93-101.
Thus, claim 68 is not patent eligible subject matter. Dependent claims 84-90 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


           Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 43-47, 68, 84-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection. This rejection is newly applied.
Claims 36 and 68 recite a method of generating a natural killer (NK) cell from any “pluripotent stem cell” by introducing FOS and JUN. Dependent claims 46 and 87 further recite that the “pluripotent stem cell” is an “induced pluripotent stem cell (iPSC)”, specifically. These limitations are directed to new matter. Although the specification as originally filed discloses that “the pluripotent stem cell may be an induced pluripotent stem cell (iPSC)” (page 34, lines 13-14), the specification only ever contemplates generating NK cells from an “embryonic stem cell” through a step of introducing one or more of RORA, FOS, and JUN (page 10, line 25, through page 11, line 10). The specification as originally filed does not reasonably describe generating NK cells from any “pluripotent stem cell”, as recited in claims 36 and 68, or from an “induced pluripotent stem cell (iPSC)” specifically, as recited in claims 46 and 87, through a step of introducing one or more of RORA, FOS, and JUN. To reiterate, the specification only describes generating a NK cell from an “embryonic stem cell” through a step of introducing one or more of RORA, FOS, and JUN. See page 10, line 25, through page 11, line 10. For these reasons, the claims contain subject matter which was not described in the specification as originally filed.



Claims 36, 43-47, 68, 84-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection. This rejection is newly applied.
Claims 36 and 68 recite a single “transgene” encoding FOS and JUN. Dependent claims 43-45, 84-86 recite that this single “transgene” further encodes one or more of RORA and SMAD7. These limitations are directed to new matter. The specification as originally filed discloses that each transcription factor (e.g. FOS, JUN, RORA, or SMAD7) can be introduced into source cells as a transgene that encodes the transcription factor, and one or more transgenes can be provided on a single reprogramming vector. See page 69 of the specification as originally filed. However, the specification as originally filed does not provide sufficient written support for a single “transgene” that encodes for more than one transcription factor. For example, the specification does not contemplate operably-linking polynucleotide sequences encoding JUN and FOS with a self-splicing linker so that a single “transgene” may express both JUN and FOS. Rather, the specification only contemplates expressing JUN and FOS by separate and distinct transgenes. For these reasons, the claims contain subject matter which was not described in the specification as originally filed.



Claims 36, 43-47, 68, 84-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is an enablement rejection. This rejection is newly applied.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: Claims 36 and 68, the broadest claims, recite a method of generating a natural killer (NK) cell by a step of introducing transcription factors FOS and JUN into a pluripotent stem cell. Dependent claims 43-45, 84-86 further recite that SMAD7 and/or RORA are also introduced. The recitation that the pluripotent stem cell is cultured “for a sufficient time and under conditions to allow differentiation to NK cells” merely states a desired intended result of performing the claimed method of cell culture without providing any indication how the desired result is achieved beyond the introduction of the positively recited transcription factors.
	Guidance of the Specification/ Existence of Working Examples: 
	Examples 1-2 of the specification (pages 76-90) describe a software technology, called “Mogrify”, used to predict transcriptions factors (TFs) that can be used in TF-mediated cell conversion from one cell type to another. Pages 83-84, joining paragraph, discloses: “The average recovery rate of the published transcription factors for Mogrify was 84% … In six out of the ten conversions [60%] in Figure 2 Mogrify recovered 100% of the required TFs”. Table 4a (pages 72-73) discloses that a cell “that exhibits at least one characteristic” of a NK cell can be derived from an embryonic stem cell line (“h9 ESC line”) by introducing transcription factors RORA, SMAD7, FOS, JUN, and NFATC2. This disclosure appears to be a result of Applicant’s predictive software “Mogrify”, as opposed to any reduction to practice. Examples 3-14 are provided in the specification to “empirically demonstrate the predictive capabilities of Mogrify” (page 91); however, not one of the Examples 3-14 are directed to generating a NK cell (see list provided on page 91). In summary, the specification provides no reduction to practice of a generating a NK cell by introducing JUN and FOS into a pluripotent stem cell.
	Furthermore, the specification contemplates the generation of CD4+ T cells and CD8+ T cells by introducing transcription factors JUN and FOS into embryonic stem cells (page 10, line 25, through page 11, line 10). That is, the specification expressly teaches that introducing transcription factors JUN and FOS into embryonic stem cells, as claimed, can result in cell types mutually-exclusive to NK cells.
State of the Art/Predictability of the Art: 
	As discussed above, the disclosure of the instant application relies on Applicant’s predictive software “Mogrify” to arrive at a method of generating a NK cell by introducing transcription factors FOS and JUN into an embryonic stem cell, as recited in the claims. Similarly, US 2018/0127714 A1 to Ko, Minoru (published: May 2018; priority date of March 2015) describes a predictive technology (“human gene expression correlation matrix”) used to predict transcriptions factors (TFs) that can be used in TF-mediated cell conversion from one cell type to another. See Abstract; see also Example 1 starting on page 15. Using this predictive technology, Ko predicts that introducing transcription factors FOS and JUN into pluripotent stem cells will result in a variety of cell types different than NK cells, including adipocytes (par. 516), uterus cells (par. 520), cardiac myocytes (par. 563), placenta cells (par. 567), smooth muscle cells (par. 571), and lung cells (par. 575). That is, based on predictive software technology, Ko teaches that introducing transcription factors JUN and FOS into pluripotent stem cells, as claimed, results in cell types mutually-exclusive to NK cells.
	Protocols for deriving NK cells from pluripotent stem cells are known in the prior art. For example, Hermanson et al. (Oct 2015) “Induced Pluripotent Stem Cell-Derived Natural Killer Cells for Treatment of Ovarian Cancer” Stem cells, 34(1), 93-101, discloses that a method of generating NK cells from induced pluripotent stem cells (iPSCs) comprising the steps of:
	culturing iPSCs in a medium comprising stem cell factor (SCF), vascular endothelial growth factor (VEGF), and bone morphogenic protein 4 (BMP4) for 11 days to generate embryoid bodies (EBs), and
	culturing the EBs in a medium comprising IL-3, IL-15, IL-7, SCF, and flt3 ligand for 28-32 days to generate NK cells.
	See “Derivation of iPSC-NK Cells” on page 94.
	One of ordinary skill in the art would have understood that Hermanson necessarily relies on this two-step procedure, and the specific elements used therein, to predictably achieve a NK cell from a pluripotent stem cell. However, the critical elements of Hermanson’s method, or those of other differentiation protocols known in the art, are in no way whatsoever necessarily implied by, or incorporated into, the instant claims. In other words, the critical elements disclosed in the prior art, such as Hermanson, are missing from the claims. 
	The Amount of Experimentation Necessary: 
	There is no showing in the specification showing that JUN and FOS are the minimally-sufficient and critical elements necessary to predictably generate NK cells from pluripotent stem cells, as claimed. The prior art is silent to the generation of NK cells by introducing JUN and FOS into pluripotent stem cells, as claimed. The teachings of the instant specification do not resolve the unpredictability in the art of generating a NK cell that is commensurate in scope with the instant claims, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.
The dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Response to Arguments & Declaration of Oliphant
	The declaration of Oliphant, Christopher John, filed 01/12/2022, has been carefully considered but found not persuasive for the reasons set forth below.

	As a preliminarily matter, it is noted that:
	(1) Oliphant is not an inventor listed in the instant application. See item #2.
	(2) The figures provided in the declaration are generally blurry and difficult to read, especially as it pertains to Figures 1A and 2A, thereby rendering the information disclosed therein undiscernible to a degree.
	(3) The phrase “FOS/JUN”, as disclosed in items #7 and 9, is undefined. Accordingly, it is unclear if “FOS/JUN” means “FOS or JUN” or “both FOS and JUN”.
	(4) The declaration does not disclose the identity of the particular ROCK inhibitor used in the experiments (see item #5 “a ROCK inhibitor”).
	(5) Nowhere in the previous Office action was Applicant “requested” to submit objective evidence such as an affidavit or declaration. Compare to item #3. 

	The declaration of Oliphant relies on three-step procedure to generate natural killer (NK) cells from induced pluripotent stem cells (iPSCs) comprising:
	(1) transfecting iPSCs with lentiviral vectors to introduce both FOS and JUN, JUN alone, or the combination of JUN, FOS, SMAD7 and RORA; 
	(2) culturing the transfected iPSCs in APEL2 media containing human BMP4, human VEGF 165, human SCF, and a ROCK inhibitor for 8 days to form embryoid bodies; and
	(3) culturing the embryoid bodies in NK differentiation media containing IL-3, IL-7, SCF, IL-15, and FLT3L for 28 days to form NK cells.
	This three-step procedure is described in item #5. The experimental results achieved by this procedure are disclosed in items #6-9. Oliphant declares that this three-step procedure produced cells exhibiting expression of markers characteristic of NK cells (e.g. perforin and granzyme B), and based on this result concludes that the cells generated by the three-step procedure are NK cells. See item #9.
	The declaration of Oliphant relies on critical elements that are neither recited in the claims nor disclosed in the specification. Although the claims recite transfecting pluripotent stem cells with JUN and FOS, the claims do not recite the following steps of   
	culturing the transfected iPSCs in APEL2 media containing human BMP4, human VEGF 165, human SCF, and a ROCK inhibitor for 8 days to form embryoid bodies, and then
	culturing the embryoid bodies in NK differentiation media containing IL-3, IL-7, SCF, IL-15, and FLT3L for 28 days to form NK cells,
	as described in the declaration of Oliphant (item #5). These two steps relied upon in the declaration of Oliphant, but not recited in the claims, closely resemble the differentiation protocol disclosed in Hermanson et al. (Oct 2015) “Induced Pluripotent Stem Cell-Derived Natural Killer Cells for Treatment of Ovarian Cancer” Stem cells, 34(1), 93-101. Hermanson discloses a method of generating NK cells from induced pluripotent stem cells (iPSCs) comprising the steps of:
	culturing iPSCs in a medium comprising stem cell factor (SCF), vascular endothelial growth factor (VEGF), and bone morphogenic protein 4 (BMP4) for 11 days to generate embryoid bodies (EBs), and
	culturing the EBs in a medium comprising IL-3, IL-15, IL-7, SCF, and flt3 ligand for 28-32 days to generate NK cells.
	See “Derivation of iPSC-NK Cells” on page 94.
	One of ordinary skill in the art would have understood that Hermanson necessarily relies on this two-step procedure, and the specific elements used therein, to predictably achieve a NK cell from a pluripotent stem cell. Accordingly, in view of the Hermanson disclosure, it is apparent that the two steps described in the Oliphant declaration, but not recited in the claims, are necessarily required to predictably achieve NK cells from pluripotent stem cells. For these reasons, the experiments described in the declaration of Oliphant, upon which Applicant relies, are not commensurate in scope with the claims, and the declaration of Oliphant is thus insufficient to resolve the unpredictability in the art of generating a NK cell that is commensurate in scope with the instant claims.

	The declaration of Oliphant continues by citing non-patent literature to show that protocols for deriving NK cells from pluripotent stem cells are known in the prior art. See items #10-12. This is not found persuasive because none of the disclosures cited in the declaration describe the generation of NK cells by introducing JUN and FOS into pluripotent stem cells, as recited in the claims. One of ordinary skill in the art would have understood that each one of the differentiation protocols described in the cited literature necessarily relies upon critical elements to predictably achieve a NK cell from a pluripotent stem cell. These critical elements of the prior art are neither recited in the claims nor disclosed in the specification of the instant application. The prior art is silent to the generation of NK cells by introducing JUN and FOS into pluripotent stem cells, as claimed. Both the specification of the instant application and the declaration of Oliphant are insufficient to show that the method as claimed would necessarily and predictably achieve a NK cell from a pluripotent stem cell.

	Applicant’s traversal of the prior rejection of the claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement (see pages 11-14 of Applicant’s reply) has been carefully considered but is moot because the prior rejection has been withdrawn. Furthermore, Applicant’s arguments reiterate and rely on the declaration of Oliphant, which has been addressed above. Accordingly, to the extent Applicant’s remarks are relevant to the newly applied rejection 35 U.S.C. 112(a) for failing to comply with the enablement requirement, they are not found persuasive for the same reasons the declaration of Oliphant is not found persuasive, and for the specific reasons set forth in the new rejection itself.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633